United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSAL SERVICE, POST OFFICE,
Malden, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2025
Issued: January 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 26, 2007 appellant filed a timely appeal of an April 30, 2007 decision of the
Office of Workers’ Compensation Programs denying merit review of his claim. Since more than
one year has elapsed between the last merit decision on February 7, 2006 and the filing of this
appeal, the Board lacks jurisdiction to review the merits of the claim pursuant to 20 C.F.R.
§§ 501.2(c), 501.3(d)(2) and 501.6(c) and (d).
ISSUE
The issue is whether the Office properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review of the claim pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. § 10.606(b).
FACTUAL HISTORY
The Office accepted that appellant sustained a right hip strain in the performance of his
duties as a letter carrier on April 19, 2004. On October 15, 2004 the employing establishment
offered appellant a limited-duty assignment as a modified carrier at four hours per day. The

Office advised appellant by letter dated October 19, 2004, that it found the offered job to be
suitable. Appellant submitted reports from attending physician, Dr. Kunwar Singh, an internist,
and Joseph Abate, an orthopedic surgeon, which indicated that he was totally disabled. By letter
dated November 19, 2004, the Office advised him that his reasons for refusing the position were
unacceptable and that he had an additional 15 days to accept the offered job. In a decision dated
December 9, 2004, it terminated appellant’s compensation for wage loss effective November 27,
2004, on the grounds that he refused an offer of suitable work pursuant to 5 U.S.C. § 8106(c)(2).
The Office found that the weight of the medical evidence was represented by Dr. Richard
Alemian, a second opinion physician.
An Office hearing representative, by decision dated February 7, 2006, affirmed the
December 9, 2004 decision.
On February 13, 2006 the Office received form reports (CA-20), dated January 20 and
February 3, 2006 indicating that appellant had been disabled since April 19, 2004.
In an undated letter received on February 5, 2007, appellant requested reconsideration of
his claim. He stated that his physician indicated that he was totally disabled. Appellant argued
that Dr. Alemian had only suggested that he try to return to work, but he was not sure appellant
could perform the job. Appellant also argued, as he had before the hearing representative, that
the Office terminated his compensation effective 8 days after the November 19, 2004 letter, not
15 days as stated in the letter.
Appellant submitted additional evidence in support of his reconsideration request. In a
report dated December 13, 2004, Dr. Singh stated that appellant was having difficulty lifting,
moving and standing. He stated that appellant had been referred for a functional capacity
evaluation. In a report dated April 28, 2006, Dr. Richard Tyler, a neurologist, stated that
appellant had a painful radiculopathy secondary to disc disease and he was unable to work at the
present. The record also contains a February 28, 2006 magnetic resonance imaging scan of the
lumbar spine. The remainder of the medical evidence submitted was previously of record. With
respect to nonmedical evidence, appellant submitted a June 22, 2005 employing establishment
letter providing notes of a predisciplinary interview for failure to accept a modified-job offer. He
was asked if he accepted or refused the job offer and he answered he did not accept it or refuse
the offer. A November 7, 2005 letter advised appellant that his work status was being changed
from part-time flexible to full-time regular.
By decision dated April 30, 2007, the Office determined that the application for
reconsideration was insufficient to warrant merit review of the claim.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,1 the Office’s regulations provide that a claimant may
obtain review of the merits of the claim by submitting a written application for reconsideration
1

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).

2

that sets forth arguments and contains evidence that either: “(i) shows that [the Office]
erroneously applied or interpreted a specific point of law; (ii) advances a relevant legal argument
not previously considered by [the Office]; or (iii) constitutes relevant and pertinent evidence not
previously considered by[the Office].”2 Section 10.608(b) states that any application for review
that does not meet at least one of the requirements listed in section 10.606(b)(2) will be denied
by the Office without review of the merits of the claim.3
ANALYSIS
Appellant submitted an application for reconsideration on February 5, 2007. He
reiterated his belief that the position was not medically suitable and the Office had terminated his
compensation effective only eight days after the November 19, 2004 letter. He did not show that
the Office erroneously applied or interpreted a specific point of law; or advance a relevant legal
argument not previously considered. The record indicated that appellant had previously argued
that the effective date of the termination was less than 15 days after the November 19, 2004
Office letter.
With respect to the evidence submitted, most of this evidence was previously of record
and was considered by the Office in its merit decisions. Of the evidence that had not been
previously submitted, none is relevant and pertinent to the termination of wage-loss
compensation pursuant to 5 U.S.C. § 8106(c)(2). The Forms CA-20 from Dr. Singh dated
January 20 and February 3, 2006 do not discuss appellant’s ability to perform the offered
position on October 15, 2004. They represent a continuation of prior form reports from
Dr. Singh indicating total disability from April 19, 2004. The December 13, 2004 report also
fails to discuss the offered position and provide relevant and pertinent evidence. In his April 28,
2006 report, Dr. Tyler referred to appellant’s inability to currently work, without discussing the
relevant medical issue regarding his ability to perform the offered position at the time it was
offered.
The Board finds that appellant did not submit relevant and pertinent evidence not
previously considered by the Office. The June 22, 2005 letter regarding a predisciplinary
interview and a November 7, 2005 letter regarding work status do not provide any new and
relevant information regarding the termination of compensation under 5 U.S.C. § 8106(c)(2).
Appellant did not meet any of the requirements of 20 C.F.R. § 10.606(b)(2) and therefore the
Office properly denied the application for reconsideration without reopening the claim for review
of the merits.
CONCLUSION
Appellant did not meet the requirements of 20 C.F.R. § 10.606(b)(2) and therefore the
Office properly refused to reopen the claim for merit review.

2

20 C.F.R. § 10.606(b)(2).

3

20 C.F.R. § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 30, 2007 is affirmed.
Issued: January 10, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

4

